Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 November 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, on the last line, recitation “wherein a radial distance of the gap is less than a diameter of the through-hole” lacks clear antecedent basis. Claim 1 recites two gaps: “a gap interposed therebetween [i.e., between an inner surface of the tubular part and an outer surface of the shaft] in the radial direction” (line 13) and “a gap interposed therebetween [i.e., between an upper surface of the cover part and a lower surface of the shaft] in the axial direction” (line 16). It is thus unclear which gap is referred to. In the response filed 19 November 2021, applicant notes that as seen in Fig.8 of the application, the recitation should be interpreted as “the through hole 721 is inside the outer diameter of the shaft 11” (p.6). 
	In claim 11, “wherein a radial outer end of the through-hole is in radially outside a radial outer end of the recessed part” is non-idiomatic and indefinite. 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 & 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Akamatsu et al. (US Pat.Pub.2013/0307320).
Regarding claim 1, Akamatsu teaches a motor comprising: 
a rotor 24 that has a shaft (motor side rotation member) 24b disposed along a central axis extending in an upward-downward direction (Fig.1); 
a stator 23 that faces the rotor in a radial direction; 
a bearing 36b that supports the rotor 24 with respect to the stator such that the rotor is able to rotate about the central axis (Fig.1); 
a motor housing (case) 22 that surrounds at least a part of the stator (Fig.1); and 
a sealing member (lid) 22ac that is disposed below the bearing 36b and is secured to the motor housing (Fig.1), wherein the sealing member includes 
a tubular part (not numbered) that extends in an axial direction and has an inner surface in the radial direction that faces an outer surface of the shaft 24b in the radial direction with a gap (not numbered) interposed therebetween in the radial direction, and 
a cover part (not numbered) that extends inward in the radial direction from the inner surface of the tubular part in the radial direction and has an upper surface facing a 
the cover part has a through-hole (not numbered) that penetrates therethrough in the axial direction on a radial inner side from a radial outer end of the shaft; 
wherein the tubular part is below the bearing 36b, and wherein a radial distance of “the gap is less than a diameter of the through-hole” [sic], i.e., the through hole is inside the outer diameter of the shaft 24b1 (annotated detail of Fig.1).

    PNG
    media_image1.png
    588
    709
    media_image1.png
    Greyscale

Regarding claim 2, the sealing member 22ac further includes a base part (not numbered) that spreads outward in the radial direction from an outer surface of the tubular part in the radial direction (Fig.1).  

Regarding claim 4, an outer surface of the tubular part in the radial direction is connected and secured to the motor housing (lid 22ab; Fig.1).  
Regarding claim 12, the radial distance of “the gap” [sic] (e.g., a radial gap) is less than an axial distance between the upper surface of the cover part and the lower surface of the shaft 24b (Fig.1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takaki et al. (US Pat.Pub.2017/0353090) in view of Kawanori et al. (US 10,090,726).
Regarding claim 1, Takaki teaches a motor comprising: 
a rotor 3A that has a shaft 31A disposed along a central axis 9A extending in an upward-downward direction; 
a stator 2A that faces the rotor in a radial direction; 
a bearing 231A that supports the rotor with respect to the stator such that the rotor is able to rotate about the central axis; 
a motor housing (including base 22A) that surrounds at least a part of the stator; and 
a sealing member (not numbered) that is disposed below the bearing and is secured to the motor housing,
wherein the sealing member includes 

a cover part (not numbered) that extends inward in the radial direction from the inner surface of the tubular part in the radial direction and has an upper surface (not numbered) facing a lower surface of the shaft (not numbered) with a gap (not numbered) interposed therebetween in the axial direction (see annotated Fig.1), 
wherein the tubular part is below the bearing 231A (Fig.1).

    PNG
    media_image2.png
    815
    730
    media_image2.png
    Greyscale

Takaki does not teach the cover part has “a through-hole that penetrates therethrough in the axial direction on a radial inner side from a radial outer end of the shaft” and “a radial 2   
But, Kawanori teaches a motor with a shaft 7 and a sealing member including a cover part (flange) 6b that extends inward in the radial direction and has an upper surface (not numbered) facing a lower surface of the shaft 7 with a gap (not numbered) interposed therebetween in the axial direction (Figs.3&5). Further, Kawanori teaches the cover part 6b has a through-hole (drainage hole) 17 that penetrates therethrough in the axial direction on a radial inner side from a radial outer end of the shaft 7, wherein “a radial distance of the gap is less than a diameter of the through-hole” [sic], i.e., the through hole 17 is inside the outer diameter of the shaft 7 (c.3:42-46; Figs.3&5). Kawanori’s through-hole 17 allows water to be discharged to the outside of the motor when water leaks into the motor (c.3:44-46).

    PNG
    media_image3.png
    430
    902
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Takaki’s cover part with “a through-hole that penetrates therethrough in the axial direction on a radial inner side from a radial outer end of the shaft…wherein a radial distance of the gap is less than a 
Regarding claim 2, Takaki teaches the sealing member further includes a base part (not numbered) that spreads outward in the radial direction from an outer surface of the tubular part in the radial direction (Fig.1).  
Regarding claim 3, Takaki teaches the sealing member Application No.: 16/709,926further includes a connection part (not numbered, on periphery) that extends in the axial direction in an outer surface of the base part in the radial direction and is connected to the motor housing (to base 22A; Fig.1).  
Regarding claim 4, Takaki teaches an outer surface of the tubular part in the radial direction is connected and secured to the motor housing (to base 22A; Fig.1).  
Regarding claim 7, Kawanori’s bearing 5a is a rolling bearing (c.6:33), the sealing member (bracket) 6 has elasticity (inherent to thermosetting resin material, c.4:38-39), and an upper surface of the sealing member 6 supports a lower surface of an outer ring (not numbered) of the rolling bearing (Figs.3&5).  
Regarding claim 9, Takaki teaches a blower (¶0020]) comprising: the motor according to claim 1; and-10 -Customer No.: 31561 Docket No.: 095098-US-1340Application No.: 16/709,926an impeller 6A that is disposed above the motor and is secured to the shaft (Fig.1). Similarly, Kawanori’s motor 2 drives blower device 21 (c.3:4-21; Fig.1), which inherently comprises Application No.: 16/709,926an impeller that is disposed above the motor and is secured to the shaft 7.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takaki & Kawanori, as applied to claim 1, further in view of Sahara et al. (US 8,552,605).
Takaki & Kawanori do not further teach “one of the sealing member and the motor housing has a latching part with elasticity, and the other one of the sealing member and the motor housing has a latched part to which the latching part is secured.” 

 Thus, it would have been obvious before the effective filing date to modify Takaki & Kawanori and provide one of the sealing member and the motor housing has a latching part with elasticity, and the other one of the sealing member and the motor housing has a latched part to which the latching part is secured, since Sahara teaches this would have securely installed the sealing member to the motor housing by snap fit.  
Claims 6 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takaki & Kawanori, as applied to claim 1, further in view of Takahashi et al. (US 7,988,363).
Neither Takaki nor Kawanori further teach “a recessed part that is recessed upward in the axial direction is formed in the lower surface of the shaft.”
But, Takahashi teaches a motor with a shaft 10 having a recessed part (pocket) 10a that is recessed in the axial direction and is formed in the end surface of the shaft (Figs.10A-10B), to easily and precisely secure a magnetic generating element 2 used for detection of rotation (c.6:31-34; c.9:51-c.10:1).
Thus, it would have been obvious before the effective filing date to modify Takaki and Kawanori and provide a recessed part recessed in the axial direction to since Takahashi teaches this would have provided easy and precise securing of a magnetic generating element for detection of rotation. Further, positioning Takahashi’s position detector pocket at a lower surface of the shaft of Takaki and Kawanori, and hence “recessed upward”, would have been obvious 
Regarding claim 11, as best understood, the combination does not specifically teach the relation that “a radial outer end of the through-hole is in radially outside a radial outer end of the recessed part” [sic].  But, this would have been obvious before the effective filing date in light of the combination since it would have involved only a change in size of the diameter of Kawanori’s through-hole 17, and changes in size or range have been held to involve ordinary skill.  In re Rose, 105 USPC 237 (CCPA 1955).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takaki & Kawanori as applied to claim 1, further in view of Okada et al. (US 9,673,678).
Regarding claim 8, the bearings in Takaki and Kawamori are rolling bearings but neither further teaches “an elastic member that is disposed between the sealing member and the rolling bearing in the axial direction, and an upper surface of the sealing member supports a lower surface of an outer ring of the rolling bearing via the elastic member.”  
But, Okada teaches a motor with a sealing member (bearing bracket) 24 and an elastic member (preload member, e.g., wave washer) 27 that is disposed between the sealing member 24 and the rolling bearing 9 in the axial direction, and an upper surface of the sealing member supports a lower surface of an outer ring (race) 93 of the rolling bearing via the elastic member (c.7:64-c.8:3; Fig.13).  
Thus, it would have been obvious before the effective filing date to modify Takaki & Kawanori and provide an elastic member that is disposed between the sealing member and the rolling bearing in the axial direction, and an upper surface of the sealing member supports a . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takaki & Kawanori as applied to claim 9, further in view of Poon et al. (US 6,831,383).
Takaki and Kawanori each teach blower motors, but neither specifically teaches a vacuum cleaner.
	But, Poon teaches blower motors with an impeller are used in vacuum cleaners to move air from an inlet to an outlet and thereby provide suction (c.1:5-11). 
Thus, it would have been obvious before the effective filing date to modify Takaki and Kawanori and provide a vacuum cleaner since Poon teaches blower motors were known to be used in vacuum cleaners to provide suction.  

Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not wholly persuasive. 
Applicant argues the cited documents, in particular Kawanori and Takaki do not teach the features of “the tubular part is below the bearing” and “a radial distance of the gap is less than a diameter of the through-hole” as recited in amended independent claim 1. 
But, it is noted Takaki’s tubular part is below the bearing 231A (Fig.1). Further, Kawanori teaches “a radial distance of the gap is less than a diameter of the through-hole” in the sense noted by applicant, i.e., Kawanori’s through hole 17 is inside the outer diameter of the shaft 7 (c.3:42-46; Figs.3&5).  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

  /BURTON S MULLINS/  Primary Examiner, Art Unit 2832                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The recitation is interpreted according to applicant’s guidance on p.6 of the 19 November 2021 response.
        2 The recitation is interpreted according to applicant’s guidance on p.6 of the 19 November 2021 response.